DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1 & 7 recite a system and method for compiling a database… retrieving labelled data and the data reflecting the real electromagnetic environment from the database; preparing a raw signal set from the labeled data; processing the raw signal set for any electromagnetic environment and interference signals by applying the data reflecting the real electromagnetic environment; processing the raw signal set for a primary signal by applying the data reflecting the real electromagnetic environment and generating a second labeled data set that is larger than the first labelled data set. 
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.
Claims 1 & 7 recite mental processes that "can be performed in the human mind, or by a human using a pen and paper". For example, a database is compiled in human mind, wherein labelled data and the data reflecting the real electromagnetic environment from the database is retrieved using the human mind. The human mind is used for preparing a raw signal set from the labeled data. The human mind also is used for processing the raw signal set… and interference signals by applying the data reflecting the real electromagnetic environment, e.g., obtaining a set of data using human mind, processing the raw signal set… and generating a second labeled data set, e.g., naming the set of data to generate a set of named data using human mind.
Claims 1 & 7 recite additional limitations of a “a processor” to perform the method. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Therefore, claims 1 & 7 are directed to an abstract idea.

Claims 2-6 & 8-13 are dependent on claims 1 & 7 and include all the limitations of claims 1 & 7.  Therefore, claims 2-6 & 8-13 recite the same abstract idea and rejected for at least the reasons as noted with regard to claims 1 & 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 11 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	It is unclear how machine learning is developed for use in the radiofrequency domain by retrieving the labelled data… preparing a raw signal… separately processing the raw signal set as recited in the body of claim 1;  
2.	There is insufficient antecedent basis for limitation the radiofrequency domain (line 1) in the claim;
3.	Limitation the labeled data (line 5) references to other items in the claim. It is unclear what item is being referenced;
4.	There is insufficient antecedent basis for limitation the process (line 6) in the claim;
5.	Limitation the data reflecting the real electromagnetic environment (line 9) references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 3, there is insufficient antecedent basis for limitation the feature extraction from the raw signal sets in the claim.

Regarding claim 4, limitation labelled feature extraction references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 6, limitation the feature extraction references to other items in the claim. It is unclear what item is being referenced.

Claims 7, 11 & 13 includes features analogous to claims 7, 4 & 6. Claims 7, 11 & 13 are rejected for at least the reasons as noted with regard to claims 7, 11 & 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WEST et al. [US 2020/0143279 A1].

Regarding claim 1, WEST teaches a system and method for developing machine learning for use in the radiofrequency domain. The system and method as taught in WEST reads on claim 1 as shown below.

CLAIMS 1 & 7
A system for developing machine learning for use in the radiofrequency domain, comprising: 
a database containing a first labelled data set and data reflecting a real electromagnetic environment; 



a processor programmed to 

retrieve the labelled data and the data reflecting the real electromagnetic environment from the database, 

wherein the process is further programmed


to prepare a raw signal set from the labeled data and 
to separately process the raw signal set 

for any electromagnetic environment and interference signals as well as for a primary signal by applying the data reflecting the real electromagnetic environment 





to generate a second labeled data set that is larger than the first labelled data set.

WEST et al.
A system for developing machine learning for use in the radiofrequency domain, comprising: 
a training dataset associated with a machine learning model contains labeled data and sampled data (WEST, [0041]), wherein sampled data reflect a real electromagnetic processed by one or more receivers (WEST, [0009]); 
a programmable processor (WEST, [0160]) to 
labeled data and sampled data are retrieved and presented, wherein FIG. 4A is an example of presentation of labeled data and sampled data (WEST, [0097][Wingdings font/0xE0][0099]), 
wherein the machine learning model is further deployed to another radio system (WEST, [0041]) to 
produce sampled data from received energy data (WEST, [00514][Wingdings font/0xE0][0052] and 
to process the sampled data (WEST, [0053][Wingdings font/0xE0][0056]), 
wherein the system and method are for any electromagnetic environment of multiple environments (WEST, [0004][Wingdings font/0xE0][0007]) and interference signals (WEST, [0066]), and for signal from one or more radio receivers (WEST, [0005]) by applying signals (WEST, [0051]) reflecting the real electromagnetic processed by one or more receivers (WEST, [0009]),
a training dataset corresponding to a new electromagnetic environment, wherein the size of the training dataset corresponding to a new electromagnetic environment increases (WEST, [0114]).



Regarding claims 2, 8 & 9, WEST further teaches that the processor is programmed to perform a summation of any electromagnetic environment (WEST, [0004][Wingdings font/0xE0][0008]) and interference signals (WEST, [0066]) and any primary signal of the raw signal set (WEST, [0005]) and then a feature extraction of the summed electromagnetic environment and interference signals and primary signal (WEST, [0009] & [0112]).

Regarding claims 3 & 10, WEST further teaches that processor is programmed to label the feature extraction from the raw signal sets (WEST, [0009]).

Regarding claims 4 & 11, WEST further teaches that the processor is programmed use the labelled feature extraction as training data for machine language classification (WEST, [0009][Wingdings font/0xE0][0010]).

Regarding claims 5 & 12, WEST further teaches that the system further includes radiofrequency hardware programmed to use the trained machine language classification to interpret new data (WEST, [0026]).

Regarding claims 6 & 13, WEST further teaches that the processor is programmed to perform the feature extraction using multifunction radiofrequency vector multiplication (WEST, [0114][Wingdings font/0xE0][0115]).























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        June 29, 2022